Citation Nr: 1203095	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-41 650	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1988 to September 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In the rating decision in March 2008, the RO also denied the claims of service connection for hypertension, high cholesterol, and alcohol abuse.  The Veteran did not perfect an appeal of these claims by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that the claims remain on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  As the claims have not been perfected for appeal, the Board does not have appellate jurisdiction to review the claims.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 

After the supplemental statement of the case dated in November 2009 on the claim for increase for hearing loss was furnished to the Veteran, in correspondence in February 2010, the Veteran indicated that he was withdrawing the appeal.  In June 2010, in a report of contact, the Veteran called to cancel his scheduled hearing and he request that the hearing be rescheduled, which it was, but the failed to appear for the rescheduled hearing in May 2011.  As the Veteran's request for rescheduling a hearing on the claim followed his notice to withdraw the appeal, the Board construes the Veteran's action as revoking the withdrawal of the appeal.  And the Board is proceeding with appellate review.

In May 2011, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).


In June 2011, the Board remanded the case to the RO to afford the Veteran a VA audiology examination.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Since the effective date of granting service connection for a bilateral hearing loss disability, the level of severity of the bilateral hearing loss disability is manifested by level III auditory acuity in the right ear and level II auditory acuity in the left ear.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2011); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, and VII, Diagnostic Code 6100 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  










Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  








The RO provided pre-adjudication VCAA notice by letter, dated in September 2007.  The notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings for bilateral hearing loss.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and private medical records.  The Veteran was afforded VA examinations in January 2008 and in July 2011.  

The reports of VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles-Schedular Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds (vertical columns) and controlled speech discrimination (Maryland CNC) testing (horizontal rows).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 






The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

At all relevant times, the rating for hearing loss is determined under the criteria in 38 C.F.R. § 4.85 and, when applicable under the current schedular criteria, §4.86.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).




Facts and Analysis

The bilateral hearing loss disability is rated noncompensable under 38 C.F.R. § 4.86, Diagnostic Code 6100 since the rating decision granting service connection.

On VA examination in January 2008, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz  in the RIGHT ear were 20, 40, 50, and 50, respectively; and in the LEFT ear, 20, 40, 40, and 40, respectively.  The puretone threshold average was 40 in the right ear and 35 in the left ear.  Speech discrimination was 94 percent in the right ear and 96 percent in the left ear. 

Applying the results in TABLE VI, the findings yield a numeric designation of I for the right ear as the average 40 puretone decibel loss is in the range between 0 and 41 average puretone decibel loss, and the speech discrimination score of 94 is in the range between 92 and 100 percent.  For the left ear, the average 35 puretone decibel loss is in the range between 0 and 41 average puretone decibel and the speech discrimination score of 96 is in the range between 92 and 100 percent, which yields a numeric designation of I. 

Entering the resulting numeric designations of I for the right ear and I for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  

In October 2009, the Veteran submitted private audiological tests in May 2008 and in October 2009, which appear to demonstrate an upward shift in the puretone thresholds for each ear and a decrease in speech discrimination testing for each ear.  



The pure tone thresholds are reported only in graphic form and the numeric results are not given and it is not clear whether the speech discrimination scores are according to the Maryland CNC test as required by 38 C.F.R. § 4.84.  38 C.F.R. § 3.385.  In addition, on VA examination in July 2011, the VA examiner reviewed the private test reports and noted that on the test in October 2009 the speech thresholds and the pure tone thresholds were inconsistent to a degree that made the findings suspect and unreliable.  The Board therefore finds the private audiograms in May 2008 and in October 2009 are inadequate to rate the disability. 

On VA examination in July 2011, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz  in the RIGHT ear were 20, 35, 50, and 40, respectively; and in the LEFT ear, 25, 40, 35, and 35, respectively.  The puretone threshold average was 36 in the right ear and 34 in the left ear.  Speech discrimination was 82percent in the right ear and 88 percent in the left ear. 

Applying the results in TABLE VI, the findings yield a numeric designation of III for the right ear as the average 36 puretone decibel loss is in the range between 0 and 41 average puretone decibel loss, and the speech discrimination score of 82 is at the end of the range between 76 and 82 percent.  For the left ear, the average 34 puretone decibel loss is in the range between 0 and 41 average puretone decibel and the speech discrimination score of 88 is in the range between 84 and 90 percent, which yields a numeric designation of II. 

Entering the resulting numeric designations of III for the right ear and II for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  



In sum, at all relevant times since service connection was granted, the schedular criteria for a compensable rating under Diagnostic Code 6100 have not been met.  For the foregoing reasons, the preponderance of the evidence is against a compensable schedular rating for a bilateral hearing loss disability, and the benefit- of- the doubt standard does not apply.  38 C.F.R. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  







ORDER

An initial compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


